DETAILED ACTION
The following is responsive to Applicant’s AFCP 2.0 filing on November 3, 2021 and telephonic communications with Applicant’s Representative conducted on November 17, 2021.  With respect to Applicant’s AFCP 2.0 filing, claims 11–15, 17–18, 21, 23–26, 28, and 30 are amended; and claims 16 and 27 are canceled.  With respect to the telephonic communications, Applicant’s Representative approved, by way of the following Examiner’s Amendment, amendments to claims 11–12, 14, 21, 23–25, and 30.  Accordingly, claims 11–15, 17–19, 21–26, and 28–31 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Crawford on November 17, 2021.

In the Claims:  

11. (Currently Amended) A management apparatus comprising: 
a storage configured to store schedule information that indicates a plurality of schedules, each schedule associated with a respective task to be performed by a same 
a processor configured to: 
integrate two or more scheduled tasks into one integrated task having one schedule stored in the storage when the type, the at least one of the date and the time, and the location that are included in the schedule information stored in the storage of each of the two or more scheduled tasks of the one integrated task satisfy an integration condition indicative of improved efficiency of operation of the same flight vehicle when the two or more scheduled tasks are combined into the one integrated task; and 
transmit the schedule information of the one integrated task to control the operation of the same flight vehicle; and
wherein the two or more scheduled tasks include a plurality of related tasks that use a same function of the same flight vehicle, and
wherein the integration condition includes a first condition relating to the type, a second condition relating to the at least one of the date [[or]] and the time, and a third condition relating to the location, and
if the plurality of related tasks satisfy the first condition and the second condition but do not satisfy the third condition, the processor is configured to change the at least one of the date [[or]] and the time of at least one of the plurality of related tasks such that the plurality of related tasks are performed continuously.


the integration condition is a condition that the type of the two or more scheduled tasks are the same, a difference between the at least one of the date [[or]] and the time of the two or more scheduled tasks falls within a predetermined time range, and a distance between the location at which the two or more scheduled tasks are to be performed falls within a predetermined distance range.

14. (Currently Amended) The management apparatus according to claim 11, wherein the processor is further configured to: 
if the type, the at least one of the date [[or]] and the time, and the location satisfy the integration condition, transmit information inquiring as to whether or not a schedule of at least one task of the two or more scheduled tasks may be changed, to a terminal apparatus operated by a manager of the at least one task, and 
when response information indicating that the schedule of the at least one task may be changed is input, integrate each schedule of the two or more scheduled tasks.

21. (Currently Amended) The management apparatus according to claim 11, wherein the processor is further configured to change the at least one of the date and the time of one of the two or more scheduled tasks to the at least one of the date and the time of one of a second of the two or more scheduled tasks.

23. (Currently Amended) A management system comprising: 

a management apparatus comprising: 
a storage configured to store the schedule information that indicates a plurality of schedules, each schedule associated with a respective task to be performed by the same flight vehicle, each schedule including a type of task, and a location and at least one of a date and a time that the respective task is to be performed; and 
a processor configured to: 
integrate two or more scheduled tasks into one integrated task having one schedule stored in the storage when the type, the at least one of the date and the time, and the location that are included in the schedule information stored in the storage of each of the two or more scheduled tasks satisfy an integration condition indicative of improved efficiency of operation of the same flight vehicle when the two or more scheduled tasks are combined into the one integrated task; and 
transmit the schedule information of the one integrated task to control the operation of the same flight vehicle; and
wherein the two or more scheduled tasks include a plurality of related tasks that use a same function of the same flight vehicle, and
wherein the integration condition includes a first condition relating to the type, a second condition relating to the at least one of the date [[or]] and the time, and a third condition relating to the location, and
the at least one of the date [[or]] and the time of at least one of the plurality of related tasks such that the plurality of related tasks are performed continuously.

24. (Currently Amended) The management system according to claim 23, wherein 
the integration condition is a condition that the type of the two or more scheduled tasks are the same, a difference between the at least one of the date [[or]] and the time of the two or more scheduled tasks falls within a predetermined time range, and a distance between the location at which the two or more scheduled tasks are to be performed falls within a predetermined distance range.

25. (Currently Amended) The management system according to claim 23, further comprising: 
a terminal apparatus operated by a manager of a task of the same flight vehicle; and 
wherein the processor is further configured to: 
if the type, the at least one of the date [[or]] and the time, and the location satisfy the integration condition, transmit information inquiring as to whether or not a schedule of at least one task of the two or more scheduled tasks may be changed, to the terminal apparatus operated by the manager of the at least one task; and 


30. (Currently Amended) The management system according to claim 23, wherein the processor is further configured to change the at least one of the date and the time of one of the two or more scheduled tasks to the at least one of the date and the time of one of a second of the two or more scheduled tasks.

REASONS FOR ALLOWANCE
Claims 11–15, 17–19, 21–26, and 28–31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s AFCP 2.0 filing is sufficient to overcome the previous objection to claims 18 and 28 for informalities.  Accordingly, the previous objection to claims 18 and 28 is withdrawn.
Applicant’s AFCP 2.0 filing, in combination with the Examiner’s Amendment included herein, is sufficient to overcome the previous rejection of claims 11–19 and 23–31 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection of claims 11–19 and 23–31 under 35 U.S.C. 112(b) is withdrawn.
When considered in view of the remaining claim elements, the prior art of record, either alone or in any combination, does not disclose “wherein the integration condition 
With respect to the newly cited reference to Kaddouh (Kaddouh, B. Y., Crowther, W. J., & Hollingsworth, P. (2016). Dynamic resource allocation for efficient sharing of services from heterogeneous autonomous vehicles. Journal of Aerospace Information Systems, 13(12), 450-474.), although Kaddouh discloses integrating autonomous vehicle tasks based on an intersection of task locations, Kaddouh does not expressly disclose the elements identified above.  As a result, the previous rejection of claims under 35 U.S.C. 103 is withdrawn.
Accordingly, claims 11–15, 17–19, 21–26, and 28–31 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623